ON APPLICATION FOR REHEARING.
FRICK, J.
Appellant’s counsel have filed a petition for rehearing in which they, at great length and with much force, reargue the question of the construction of the deed passed on in the opinion. We could subserve no good purpose in again answering counsel’s arguments. It goes without saying that upon questions like those passed on in the original opinion there is room for differenence of opinion. Under our system of jurisprudence, however, the duty is imposed upon us to make final disposition of all questions presented for review. In this ease the judge of the district court, the writer, and both of his Associates, after a most careful consideration of the questions involved, have arrived at the conclusion that the respondents should prevail. We have given the matter the.best efforts of which we are capable. We can do no more. After again carefully going over counsel’s petition for a rehearing, we are still of the opinion that the original decision is right.
11 It is, however, further insisted that we did not consider nor pass on appellant’s claim of the statute of limitations; that is, that it had acquired a right of passage by prescription or adverse user.- It would seem that inasmuch as we held that the right granted in the deed was a revocable one and so intended by the parties, and that the appellant entered upon and continued in the enjoyment of the right and used the passageway under the deed in question up to the time of bringing the action, and, in view that there is not the slightest evidence that it at any time repudiated the license granted in the deed nor apprised the respondents either directly or indirectly that it was using the passageway not under the deed, but under a claim of right, therefore the question of adverse user was not to be seriously considered. The question was, however, necessarily disposed of in the decision. If that be longer doubted, however, we now hold that *160the mere fact that the appellant continued the use of the passageway under the circumstances disclosed by the record, and as shown in the opinion, such use could in no event ripen into a prescriptive right.
The petition should therefore be, and it accordingly is, denied.
STRAUP, C. J. and MeCARTY, J., concur.